Brooke, J.
(after stating the facts). It is apparent from the record that the committee on arbitration denied compensation upon the ground that no notice was given to respondents by claimant under section 15, pt. 2, Act No. 10, Extra Session 1912 (2 Comp. Laws 1915, § 5445). The board in reversing the action of the arbitration committee held that claimant suffered an accident and received an injury arising out of and in the course of his employment, resulting in a hernia, that the notice claimed to have been given by the claimant to Leases was a sufficient compliance with section 15, pt. 2, of the act, and that therefore claimant was entitled to compensation.
Many authorities are collected in the brief filed on behalf of respondents, tending to show that a man occupying a position such as that held by Leases is not a proper person to whom to make report of an accident under the act. As we find it unnecessary to determine this question, we simply insert a list of cases cited, for the benefit of the profession. McLean’s Case, 228 Mass. 342 (111 N. E. 783); Plumley v. Ewart & Son, 8 B. W. C. C. 464; Pimm v. Clement Talbot, 7 B. W. C. C. 565; Jackson v. Vickers, 5 B. W. C. C. 432; Hancock v. Electric Co., 3 B. W. C. C. 210; Burrell v. Holloway Bros., 4 B. W. C. C. 239.
Under the second and fourth assignments of error it is argued by counsel for appellant that the award was wholly unauthorized because the record conclusively shows that the claimant’s injury was not the result of an accident. In the case of Adams v. Color Works, 182 Mich. 157 (148 N. W. 485, L. R. A. 1916A, 283, Am. & Eng. Ann. Cas. 1916D, 689), this court, in an opinion by Mr. Justice Stone, very carefully *150considered the provisions of our act, distinguished it from the Massachusetts act, and concluded:
“We are of opinion that in the Michigan act it was not the intention of the legislature to provide compensation for industrial or occupational diseases, but for injuries arising from accidents alone.”
This conclusion is predicated- in part upon the title of the act which we there said—
“Shows that the controlling words are ‘providing compensation for accidental injury to or death of employees.’ No compensation is contemplated except for such injuries.”
An examination of the following cases will show that compensation was allowed because of some unusual, fortuitous, or unexpected happening which caused the injury and which was in essence accidental in character. Bayne v. Cartage Co., 181 Mich. 378 (148 N. W. 412); La Veck v. Parke, Davis & Co., 190 Mich. 604 (157 N. W. 72, L. R. A. 1916D, 1277) ; Bell v. Hayes-Ionia Co., 192 Mich. 90 (158 N. W. 179). In the case at bar it conclusively appears from claimant’s own testimony that he received no accidental injury. He was engaged at the moment of his injury in his .usual and ordinary employment and in the usual and ordinary way. In the course of such employment it was his duty to lift the iron bar once in about every 15 minutes, about 90 or 100 times a day. We are of opinion that an employee who receives an injury in the nature of a hernia, while engaged in his usual and ordinary employment, without the intervention of any untoward or accidental happening, is not within the provisions of the compensation act, which as we have held provides compensation for accidental injury only.
The judgment is reversed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.